UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6744


JAMEL ALEXANDRETTE,

                       Petitioner – Appellant,

          v.

JOSEPH MCFADDEN, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:12-cv-03304-DCN)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamel Alexandrette, Appellant Pro Se. Brendan McDonald, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jamel      Alexandrette          seeks        to    appeal          the     district

court’s    order      accepting       the      recommendation           of    the       magistrate

judge    and     denying        relief    on     his       28    U.S.C.       §    2254      (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent      “a       substantial       showing         of     the       denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.    Cockrell,         537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Alexandrette           has      not     made       the       requisite           showing.

Accordingly, we deny Alexandrette’s motion for a certificate of

appealability and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately

                                                2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3